The majority opinion states that: "A judgment in certain sewer tax-bills had been rendered in the circuit court in favor of relators against the Excelsior Springs Light  Water Co. Upon appeal this judgment was reversed by the Court of Appeals. Its rulings are alleged to contravene certain decisions of the Supreme Court. The core of the controversy is in the difference between the terms of the ordinance authorizing the work and those of the contract *Page 695 
and bond for the faithful performance of same. This is, ofcourse, to be determined from the opinion." (Italics are mine).
I dissent from the italicized words, for this reason: That the facts of the case, as presented to this court, are only preserved in the record made by the circuit court and filed in the Court of Appeals. That is where the Court of Appeals must look for the facts of the case, and this court must likewise look there for them.
In certiorari proceedings the writ of this court commands the lower court to send up to this court the entire record of the lower court. That was done in this case, and is now before us, together with the opinion of the Court of Appeals written therein.
Under the laws and Constitution, the decisions of this court are the supreme laws of the State, and in order that there may be no conflict between the decisions of this court and those of the various courts of appeals, the Constitution provides that this court may order any of the various courts of appeals to send up the record in any case where there is a contention properly made, that there is a conflict between the rulings of that court and those of this court. The object of the constitutional provision being perfectly clear, namely: that there may be no conflict between the decisions of this court and those of those courts, or in other words, that the law as decided by those courts must be kept in harmony with those of this court, which declares the supreme law of the State, otherwise we should have two or more courts announcing conflicting rules as constituting the supreme law of the State, and thereby decide one case, upon a given state of facts, in favor of one person, and in another case, upon the same state of facts, in favor of another, in a different way.
Now the facts of the case are preserved in the record sent up to the Court of Appeals by the circuit court, and upon those facts the Court of Appeals predicates its opinion, and its opinion constitutes no part of the record sent up to it by appeal or upon writ of error to the *Page 696 
circuit court and the Court of Appeals must base its opinion upon the facts so sent up to it by the circuit court, and if it does so, and follows the decisions of this court, in declaring the law applicable to those facts, then its opinion is just as much a part of the supreme law of the State as are the decisions of this court, but if the Court of Appeals misstates the facts of the record as sent up to it by the circuit court, or omits to state any of the material facts thereof, and on that account, decides the case in harmony with the decisions of this court, but which would have contravened the ruling of this court had the facts been correctly or fully stated, then clearly that decision of the Court of Appeals would contravene the rulings of this court, that is, if in fact this court had passed upon a case which was the same as that presented to the Court of Appeals, by the record sent up to it by the circuit court. In other words, the Court of Appeals has no legal authority to garble the record of the circuit court, and thereby misstate the facts or omit certain material facts appearing in that record, and thereby make it appear that its opinion is either in harmony with the decisions of this court, or was not in conflict with any of our decisions. Such an opinion, however innocently rendered by the Court of Appeals, is both a palpable fraud upon the jurisdiction of this court, and upon the legal rights of the litigants to that suit, and amounts to judicial robbery, however innocent the Court of Appeals may be in its delivery. Such an opinion is nothing but polished brass, it may glitter and sound all right, but it is not pure gold, as the true basis of all judicial opinions should and ought to be, otherwise the basis of the opinion is a whited sepulcher, filled with dead men's bones, an outrage upon the law, equity and justice, and betrays the weakness and inefficiency of the courts in dealing with the affairs of men. *Page 697